DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 February 2021.
Applicant’s election without traverse of Invention I in the reply filed on 5 February 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 340.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both top instructions and middle instructions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Specification
The disclosure is objected to because of the following informalities: reference characters corresponding to elements should follow the element.  For example, “first 200 and second 300 concave sections” should be corrected to “first concave section 200 and second concave section 300”.  
Appropriate correction is required.
The disclosure is objected to because reference character “120” has been used to designate both hingedly connected and edge.  
The disclosure is objected to because reference character “320” has been used to designate tourniquet, top, and top instructions.  
The disclosure is objected to because reference character “340” has been used to designate occlusive dressing, middle, and middle instructions.  
The disclosure is objected to because reference character “360” has been used to designate gauze, bottom, and bottom instructions.  
The disclosure is objected to because reference characters "360" and "720" have both been used to designate gauze.  
The disclosure is objected to because reference characters "320" and "700" have both been used to designate tourniquet.  
The disclosure is objected to because reference characters "340" and "740" have both been used to designate occlusive dressing.  
The disclosure is objected to because reference character “600” has been used to designate both entire interior concave section and right interior side.  
The disclosure is objected to because reference characters “420”, “520”, "400" and "500" have all been used to designate left interior side.  
The disclosure is objected to because reference character “620” has been used to designate both right side strap and elastic strap.  
The disclosure is objected to because reference character “640” has been used to designate both left interior side and other interior concave section.  
The disclosure is objected to because reference character “520” has been used to designate both left interior side and elastic strap.  
The disclosure is objected to because reference character “420” has been used to designate both left interior side and elastic strap.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “color coded means”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "quick" in claim 1 is a relative term which renders the claim indefinite.  The term "to read means" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "easy" in claim 1 is a relative term which renders the claim indefinite.  The term "to read means" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2 recites the limitation "the color coded means" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
The limitation of claims 2 and 6 that “said concave sections contain color coded areas on the interior of each side of the concave sections” is led to be indefinite.  It is unclear what the metes and bounds of “each side” are.  In order to apply art to the claims the limitation will be interpreted as if the interior of each of the first and second concave sections contains at least one color coded area.
Claim 2 is led to be indefinite as it is unclear if “the color coded means” is a newly recited structure, refers to both of “a color coded diagram of a human figure” and “color coded written instructions” of claim 1 from which claim 2 depends, or refers to at least one of “a color coded diagram of a human figure” and “color coded written instructions” of claim 1 from which claim 2 depends.  In order to give the claim its broadest most reasonable interpretation and to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
The limitation of claims 3 and 7 that “the interior of the case contains color coded elastic straps on the interior of each side of the concave sections” is led to be indefinite.  It is unclear what the metes and bounds of “each side” are.  In order to apply art to the claims the limitation will be interpreted as if the interior of each of the first and second concave sections contains at least one color coded elastic strap.
Claim 4 is led to be indefinite as it ends in a semicolon.  It is unclear if additional text is missing or if the claim ends at the semicolon.
Claim 5 is led to be indefinite as it refers to “the concave section” in lines 10, 12, and 14 while previously reciting “first and second concave sections”.  It is unclear if “the concave section” is a newly recited structure or refers to one of the first and second concave sections.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
Claim 5 recites the limitation "the color coded means" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is led to be indefinite as it is unclear if “the color coded means” is a newly recited structure, refers to both of “a color coded diagram of a human figure” and “color coded written instructions”, or refers to at least one of “a color coded diagram of a human figure” and “color coded written instructions”.  In order to give the claim its broadest most reasonable interpretation and to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
Claim 5 is led to be indefinite because its lists “a color coded area” three times.  It is unclear if the claim requires a single color coded area or three distinct color coded areas.
Claim 6 is led to be indefinite as it is unclear if “color coded areas” are newly recited structures or refer to the “color coded area” which is recited in claim 5 from which claim 6 depends.
Claim 7 is led to be indefinite as it is unclear if “color coded elastic straps” and the “color coded area” of claim 5, from which claim 7 depends, are distinct structures.  Put another way, it is unclear if claim 7 requires both color coded areas and color coded elastic straps or if the color coded elastic straps further define and narrow the bounds of the color coded areas.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Survival Emergency Products (reference U).
Claim 1:  Survival Emergency Products discloses a first aid trauma kit case, comprising: a case having first and second concave sections hingedly connected along a first edge of each section and including means for attaching the first and second concave sections together temporarily along the other edges in the form of a zipper; a color coded diagram is located on the exterior of first concave section; a plurality of color coded written instructions is located on the exterior of the second concave section; whereby when said case is opened the color coded diagram aligns with the color coded plurality of instructions creating a quick, visual and easy to read means of identifying and treating massive bleeding and tension pneumothorax type of trauma injuries (see annotated fig. 1, 2, and 4 below).
The means for attaching the first and second concave section together is/are interpreted under 35 U.S.C. 112(f) as zipper, strip of hook and loop fasteners, and equivalents thereof.

The color coded diagram of a human figure and plurality of color coded written instructions identifying medical treatment have been identified as printed matter.  No functional relationship has been found to exist between the contents of the instructions and the product as the product merely serves as a support for the written instructions.  No functional relationship has been found to exist between the contents of the diagram and the product as the product merely serves as a support for the diagram.  The color coding of the diagram and written instructions has been found to have a functional relationship with the product.  As the Survival Emergency Products discloses a diagram which is color coded and text which is color coded in a like fashion, the limitations of the color coded diagram of a human figure and plurality of color coded written instructions identifying medical treatment are met.  MPEP 2111.05

    PNG
    media_image1.png
    476
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    863
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    825
    media_image3.png
    Greyscale

Claim 2:  Survival Emergency Products discloses said first and second concave sections containing color coded areas on the interior of each side of the concave sections that correlate with the color coded diagram and color coded written instructions; wherein the color coded means makes the treatment and application of a medical device readily distinguishable (see annotated fig. 1, 2, and 4 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Survival Emergency Products (reference U) as applied to claim 1 above, and further in view of Garratt (US 20170281291) and Theresa (US 20110072700).
Claim 3:  Survival Emergency Products discloses the interior of each of the first and second concave sections including straps for restraining held contents and suggests at least one of those straps being color coded (see annotated fig. 2 above).
 Survival Emergency Products does not disclose the straps being elastic or color coded to correlate with the human figure and plurality of written instructions.  
Garratt teaches a bag 1 for medical equipment including securing elements in the form of elastic straps 54 (see P. 0034 and fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the straps of Survival Emergency Products elastic straps, as taught by Garratt, in order to better restrain held contents.
	Theresa teaches color coded elastic bands which match like color coded rings (see  P. 0030, 0029-0041, and fig. 2).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Survival Emergency Products (reference U) as applied to claim 1 above, and further in view of Amazon (reference V).
Survival Emergency Products discloses the interior of the case containing medical devices for the treatment of massive bleeding, including gauze, in designated areas that correlate with the color coded diagram and color coded written instructions (see annotated fig. 1, 2, 4, and contents list).
Survival Emergency Products does not disclose medical devices for the treatment of tension pneumothorax in designated areas that correlate with the color coded human figure and plurality of written instructions.
Amazon teaches adding an occlusive sheet (medical devices for the treatment of tension pneumothorax) to a like first aid kit (see comment by Galen VanC dated 28 February 2018 provided below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the interior of the case with an occlusive sheet (medical devices for the treatment of tension pneumothorax), as taught by Amazon, in order to be prepared for a greater amount of emergency situations.
The combination results in the occlusive sheet (medical devices for the treatment of tension pneumothorax) being in a designated area that correlates with the color .

    PNG
    media_image4.png
    1023
    580
    media_image4.png
    Greyscale


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Survival Emergency Products (reference U) further in view of Amazon (reference V).
Claim 5:  Survival Emergency Products discloses a first aid trauma kit case, comprising: a case having first and second concave sections hingedly connected along a first edge of each section and including means for attaching the first and second concave sections together temporarily along the other edges in the form of a zipper; a color coded diagram located on the exterior of first concave section; a plurality of color coded written instructions located on the exterior of the second concave section; whereby when said case is opened the color coded diagram aligns with the color coded plurality of instructions; a color coded area on the interior of one of the concave sections containing gauze that correlates with the color coded human figure and plurality of written instructions, wherein the color coded means makes the treatment and application of a medical device readily distinguishable (see annotated fig. 1, 2, and 4, and list of contents).
Survival Emergency Products does not disclose a color coded area on the interior of the concave section containing a tourniquet that correlates with the human figure and plurality of written instructions or a color coded area on the interior of the concave section containing a occlusive dressing that correlates with the human figure and plurality of written instructions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the interior of the case with an occlusive sheet (occlusive dressing) and a tourniquet, as taught by Amazon, in order to be prepared for a greater amount of emergency situations.
The combination results in the occlusive sheet (occlusive dressing) being in a color coded area on the interior of one of the concave sections that correlates with the color coded diagram and color coded written instructions and the tourniquet being in a color coded area on the interior of one of the concave sections that correlates with the color coded diagram and color coded written instructions as every item is held in a color coded area.
Claim 6:  Survival Emergency Products discloses said first and second concave sections containing color coded areas on the interior of each side of the concave sections that correlate with the color coded diagram and color coded written instructions; wherein the color coded means makes the treatment and application of a medical device readily distinguishable (see annotated fig. 1, 2, and 4 above).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Survival Emergency Products (reference U) and Amazon (reference V) as applied to claim 5 above, and further in view of Garratt (US 20170281291) and Theresa (US 20110072700).

 Survival Emergency Products does not disclose the straps being elastic or color coded to correlate with the human figure and plurality of written instructions.  
Garratt teaches a bag 1 for medical equipment including securing elements in the form of elastic straps 54 (see P. 0034 and fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the straps of Survival Emergency Products elastic straps, as taught by Garratt, in order to better restrain held contents.
	Theresa teaches color coded elastic bands which match like color coded rings (see  P. 0030, 0029-0041, and fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the straps of Survival Emergency Products color coded, as taught by Theresa, to assist in organization of the held contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736